Nichols, Justice.
The present appeal is from a judgment overruling' a challenge to the jury array of Long County in which the Act of 1962 (Ga. L. 1962, p. 6) amending Code § 59-101 was attacked as being unconstitutional. A certificate of immediate review was signed by the trial court. While the case was pending in this court the General Assembly repealed the Act attacked as being unconstitutional (Ga. L. 1970, p. 10), and the sole issue in the appeal before this court is rendered moot. The appeal must be dismissed.

Appeal dismissed.


All the Justices concur.